Exhibit 10.39

 

11 May 2007

 

Mr John Braddon

Financial Controller

Centro Properties USA

Santa Monica Office

2716 Ocean Park Boulevard

Santa Monica CA 90405

USA

 

Dear John,

 

I am pleased to advise you that, on appointment to your new role as Executive
Vice President, Chief Financial Officer, Centro Properties, USA, and your
relocation to the New York office, your remuneration will be reviewed with
effect from 30 April, 2007.

 

Based on this review, your Australian remuneration details are as follows:

 

 

 

 

 

 

 

 

 

Your current base remuneration package is:

 

A$170,000

 

 

 

 

 

 

Your increase is:

 

A$50,000

 

 

 

 

 

 

Your new base remuneration package is:

 

A$220,000

 

 

 

 

 

 

Your US remuneration is as follows:

 

 

 

 

 

 

 

 

 

Your current base remuneration package is:

 

US$132,000

 

 

 

 

 

 

Your increase is:

 

US$50,000

 

 

 

 

 

 

Your new base remuneration package is:

 

US$182,000

 

 

 

 

 

 

Your Market Allowance will increase to

 

US$64,000

 

 

 

 

 

 

Your International Location Allowance will increase to

 

US$36,000

 

 

 

 

 

 

You will also receive a Position Allowance of

 

US$49,000

 

 

 

 

 

 

Your assignment salary will total

 

US$331,000

 

 

--------------------------------------------------------------------------------


 

Your Bonus arrangements will be:

 

Target Bonus

 

25% of US base remuneration plus Market Allowance and Position Allowance

 

 

 

Maximum Bonus

 

50% of US base remuneration plus Market Allowance and Position Allowance

 

In addition, with effect from 1 July 2007, you will be eligible to receive a
further bonus up to a maximum of 35% of your US Base Remuneration plus the
Market Allowance and Position Allowance ie US$295,000. The award of this bonus
will be assessed against the achievement of targets to be agreed.

 

Your existing eligibility to receive a further bonus will continue up to a
maximum of 30% until 30 June 2007.

 

Your remuneration charge will be paid from the first available US payroll run,
along with appropriate retrospective adjustments.

 

Your next review will be effective on 1 July 2008. However you will be
considered for a grant of contingent securities during the 1 July 2007 review.

 

The Board and Executive Committee would like to thank you for your ongoing
contribution to Centro Properties Group. Your efforts have played a significant
part in our continued success.

 

Yours sincerely,

 

/s/ Andrew T. Scott

 

 

Andrew T. Scott

Chief Executive Officer

 

2

--------------------------------------------------------------------------------